        Case 2:20-cv-04709-GJP Document 15 Filed 04/13/21 Page 1 of 10




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 VENIAMIN VULPE,
                        Plaintiffs,
                                                            CIVIL ACTION
        v.                                                  NO. 20-4709
 SOUTHEASTERN PENNSYLVANIA
 TRANSPORTATION AUTHORITY,
                Defendant.

PAPPERT, J.                                                           April 13, 2021

                                      MEMORANDUM

       Veniamin Vulpe was severely injured in Suburban Station, a Philadelphia

commuter railroad station, when he contacted a live electrical wire after climbing onto

a parked caboose the Southeastern Pennsylvania Transportation Authority used for

storage. He asserts claims against SEPTA for negligence and for a Fourteenth

Amendment violation pursuant to 28 U.S.C. § 1983 under a state-created danger theory

of liability. SEPTA moves to dismiss Vulpe’s Complaint. The Court grants SEPTA’s

motion with respect to the state-created danger claim and remands his negligence claim

to state court.

                                             I

                                             A

       On January 16, 2017, when Vulpe was 16, he climbed onto the Caboose.

(Compl., ECF 1, ¶ 7.) He suffered an “electrical shock injury” after, in his words, “a

high voltage electrical current was caused to come into contact with and pass through”

him. (Id. ¶ 45.) Vulpe then fell to the ground, suffering “permanent, devastating and

life altering injuries . . . .” (Id. ¶¶ 46-47.) He contends SEPTA’s acts were their sole

cause. (Id. ¶ 52.)
        Case 2:20-cv-04709-GJP Document 15 Filed 04/13/21 Page 2 of 10




       The Caboose sat on Track 5, next to the passenger platform, inactive and

inoperable since the early 1990’s. (Id., ¶¶ 7, 22.) Although that area of Suburban

Station was not used for train service, it was accessible to SEPTA patrons, pedestrians,

and others. (See Id. ¶¶ 8, 25, 28.) The Caboose “was not cordoned off,” had “no

barriers to entry,” and there were no signs warning “keep off,” “no entry” or “do not

enter” “located at and/or near” it. (Id. ¶ 32.) The Caboose’s exterior ladders and grab

irons provided access to the catenary lines located above it. (Id. ¶ 29.) The catenary

was “not sectionalized in order to de-energize the inactive section of railway track” and

was “energized with 13,200 Volts of electricity.” (Id. ¶¶ 25-26.)

       In a March 2016 email, one SEPTA employee described the Caboose as having

“been on Track 5 at Suburban Station for a long[,] long time” and asked other

employees how it was used. (Id. ¶ 40.) He suggested if the Caboose was “not in use,” he

“would like to have it moved” and wrote that “[i]t is a gathering spot (on, under &

around) for homeless plus someone could easily cut the padlocks to gain entry into the

car.” (Id.) Another SEPTA employee explained the Caboose was “stocked with material

and . . . used from time to time . . . .” (Id. ¶ 43.) The first employee suggested “the

potential risk [of] keeping the car here outweighs the reward,” noting “[i]t’s a crazy

underground world here with unlimited access and that concerns me.” (Id. ¶ 41.)

Although safety concerns were raised about the Caboose’s location, it remained on

Track 5 and was still parked there in 2017 when Vulpe was injured. (See id. ¶ 43.)

                                             B

       Vulpe filed a writ of summons in the Philadelphia County Court of Common

Pleas on July 21, 2020 and filed his Complaint on August 30, 2020. (Notice of Removal,




                                             2
        Case 2:20-cv-04709-GJP Document 15 Filed 04/13/21 Page 3 of 10




ECF 1, ¶¶ 2, 4.) SEPTA removed the case to federal court on September 25, 2020.

Before this case, Vulpe voluntarily dismissed his initial lawsuit against SEPTA and the

City of Philadelphia, also filed in the Common Pleas Court. (See Def.’s Mot., ECF 5 at

1, n.1 (citing Pa. Ct. Comm. Pleas, Phila Cnty. Case No. 170703662).) He then filed a

second action in state court adding Amtrak and various other defendants. That case

was also removed to federal court. (See id. (citing Pa. Ct. Comm. Pleas, Phila Cnty.

Case No. 181201327); see also Civ. A. No. 19-264 (E.D. Pa.).) After Vulpe voluntarily

dismissed his claims against Amtrak, that case was remanded to the Court of Common

Pleas. (See Def.’s Mot., ECF 5 at 1, n.1; see also Civ. A. No. 19-264, ECF 53 (E.D. Pa.

July 17, 2020).)

                                                II

       To satisfy Federal Rule of Civil Procedure 12(b)(6), Vulpe’s Complaint “must

contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible when the

facts pled “allow[ ] the court to draw the reasonable inference that [a] defendant is

liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. “[W]here the well-pleaded

facts do not permit the court to infer more than the mere possibility of misconduct, the

complaint has alleged – but it has not ‘show[n]’ – ’that the pleader is entitled to relief.’”

Id. at 679 (quoting Fed. R. Civ. P. 8(a)(2)).

       When the Complaint includes well-pleaded factual allegations, the Court “should

assume their veracity and then determine whether they plausibly give rise to an

entitlement to relief.” See Connelly v. Lane Const. Corp., 809 F.3d 780, 787 (3d Cir.




                                                3
         Case 2:20-cv-04709-GJP Document 15 Filed 04/13/21 Page 4 of 10




2016) (quoting Iqbal, 556 U.S. at 679). However, this “presumption of truth attaches

only to those allegations for which there is sufficient factual matter to render them

plausible on their face.” Schuchardt v. President of the U.S., 839 F.3d 336, 347 (3d Cir.

2016) (internal quotation and citation omitted). This plausibility determination is a

“context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.” Id. (quoting Connelly, 809 F.3d at 786–87).1

                                                 III

                                                 A

       Vulpe asserts a claim against SEPTA pursuant to 42 U.S.C. § 1983 for an alleged

violation of his Fourteenth Amendment “substantive due process right to bodily

integrity.” (Compl. ¶¶ 76, 78.) The Constitution, however, imposes upon the State

affirmative duties of care and protection with respect to its citizens only in certain

limited circumstances. Johnson v. City of Phila., 975 F.3d 369, 398 (3d Cir. 2020). In

the Third Circuit, the “state-created danger” theory remains a viable mechanism for

establishing a constitutional violation. See id. at 399-400 (“We remain bound to

faithfully apply our precedent” despite criticism of the doctrine “since it does not stem

from the text of the Constitution or any other positive law . . . .”) To state a state-

created danger claim, a plaintiff must plead four elements:

       First, foreseeable and fairly direct harm; second, action marked by a degree
       of culpability that shocks the conscience; third, a relationship with the state
       making the plaintiff a foreseeable victim, rather than a member of the
       public in general; and fourth, an affirmative use of state authority in a way
       that created a danger, or made others more vulnerable than had the state

1       The Court considers SEPTA’s motion pursuant to Rule 12(b)(6) even though Vulpe argues
SEPTA’s reliance on a string of emails attached to its motion “converts [its] motion to one for
summary judgment pursuant to Federal Rule of Civil Procedure 56.” (ECF 10 at 8.) The Court’s
decision relies on the allegations in Vulpe’s Complaint, including the emails included in paragraphs
40 to 43, not on any emails cited by SEPTA.


                                                  4
        Case 2:20-cv-04709-GJP Document 15 Filed 04/13/21 Page 5 of 10




       not acted at all.

Id. at 400 (internal quotations and citation omitted). Where these elements are met

there “could be a deprivation of liberty triggering the protections of the Due Process

Clause.” Id. at 398 (citations and internal quotations and alterations omitted). Vulpe

has not pled any of these four elements, much less all of them.

                                              1

       To begin, he has not plausibly alleged a relationship with SEPTA that made him

a foreseeable victim. “Where the state actor has allegedly created a danger towards the

public generally, rather than an individual or group of individuals, holding a state actor

liable for the injuries of foreseeable plaintiffs would expand the scope of the state-

created danger theory beyond its useful and intended limits.” Morse v. Lower Merion

Sch. Dist., 132 F.3d 902, 913 n.12 (3d Cir. 1997.) Vulpe alleges “[t]he Caboose was

openly accessible to SEPTA patrons and pedestrians such as” himself. (Compl. ¶ 8.) He

asserts “he was a member of an identifiable class of persons, namely SEPTA patrons,

pedestrians, users of Suburban Station, and minors, to which the Caboose was highly

attractive, and who could easily step from the platform on Track 5 onto the Caboose.”

(Id. ¶ 83.) But Vulpe’s allegations confirm only that he is one of an “unquantifiable and

virtually unidentifiable mass of potential plaintiffs[,] . . . indistinguishable from the

general population at large.” Crockett v. Southeastern Pa. Transp. Ass’n, No. 12-4230,

2013 WL 2983117, *7 (E.D. Pa. June 14, 2013) (citation and internal quotation

omitted); aff’d on other grounds, 591 F. App'x 65, 66 (3d Cir. 2015); see also Burnette v.

City of Phila., No. 13-0288, 2013 WL 1389753, at *6 (E.D. Pa. Apr. 5, 2013) (holding the

plaintiff did not allege the “special relationship” needed for a state-created danger claim




                                              5
        Case 2:20-cv-04709-GJP Document 15 Filed 04/13/21 Page 6 of 10




where he “was not even a SEPTA passenger,” but “was an every-day user” of a road

when injured in a collision with someone exiting a SEPTA bus); Crockett, 2013 WL

2983117, at *7 (“SEPTA passengers are too vast in [number] to constitute a discrete

class, particularly to non-immediate threats . . . .”); Martorano v. City of Phila. No. 09-

3998, 2009 WL 3353089, at *3 (E.D. Pa. Oct. 14, 2009) (dismissing a state-created

danger claim against Philadelphia for harm to the plaintiff while a passenger in a car

“joy-riding” in a city park because she did not allege “a relationship between she and

the state that takes her out of the general public or makes her a foreseeable victim”).

       On the allegations in the Complaint, countless others, whether SEPTA

passengers, pedestrians, trespassers or minors, would have faced the same scenario

Vulpe faced on the day of the accident. He has not “articulate[d] a reasonable basis for

distinguishing himself from” these others who “faced the same [allegedly] elevated risk”

from the parked Caboose either before or after its employees discussed whether it

should be moved from Track 5. Crockett, 2013 WL 2983117, at *7. Vulpe was not “part

of a discrete class” where “the risk applie[d] to thousands, or even hundreds, of people

and the risk exist[ed] for an ‘indefinite’ [or prolonged] duration of time.” Id. at *6.

                                              2

       Vulpe also fails to sufficiently allege SEPTA undertook the affirmative act

required to impose liability for a state-created danger. “It is the misuse of state

authority, rather than a failure to use it, that can violate the Due Process Clause.”

Bright v. Westmoreland Cnty., 443 F.3d 276, 282 (3d. Cir. 2006). Vulpe alleges harm

which resulted from things SEPTA did not do – not from things it did. SEPTA did not

cordon off the Caboose or erect barriers to entry. It did not hang “Keep Off,” “No Entry”




                                              6
        Case 2:20-cv-04709-GJP Document 15 Filed 04/13/21 Page 7 of 10




or “Do Not Enter” signs. It did not move the Caboose from where it had been parked for

years. It did not remove power from the catenary over the Caboose. “[P]assive inertia,

resulting in nothing being done, falls short of an affirmative act in the traditional

sense.” Crockett, 591 F. App’x at 67 (citation and internal quotation omitted).

“[D]ecisions to forego remedying known hazards are not affirmative acts for purposes of

state-created danger claims . . .” Crockett, 2013 WL 2983117, at *8.

       Vulpe cites emails exchanged between SEPTA employees about the Caboose, but

those communications show the “status quo” was that it had been “permanently

situated in the same location since the early 1990’s.” (Compl. ¶ 22.) See L.R. v. Sch.

Dist. of Phila., 836 F.3d 235, 243 (3d Cir. 2016) (“[W]e find it useful to first evaluate the

setting or the ‘status quo’ of the environment before the alleged act or omission

occurred, and then to ask whether the state actor’s exercise of authority resulted in a

departure from that status quo.”) Vulpe’s allegation that SEPTA employees

“permit[ted] the Caboose to remain in its location” and his characterization of an

employee’s statement that “[t]he caboose needs to stay put” as a “direct[ion] that the

Caboose should be caused to remain in its location on Track 5 in Suburban Station” are

not sufficient to change SEPTA’s inactions into action. (Compl. ¶¶ 43-44.) “[A]n

alleged failure to do something, standing alone, cannot be the basis for a state-created

danger claim.” Johnson, 975 F.3d at 401 (emphasis in original).

                                              3

       Nor does Vulpe plausibly allege that the harm he suffered was both “foreseeable

and fairly direct.” Johnson, 975 F.3d at 400. “[I]t is insufficient to plead that state

officials’ actions took place somewhere along the causal chain that ultimately led to the




                                              7
         Case 2:20-cv-04709-GJP Document 15 Filed 04/13/21 Page 8 of 10




plaintiff's harm.” Henry v. City of Erie, 728 F.3d 275, 285 (3d Cir. 2013). The “fairly

direct” requirement means SEPTA’s alleged actions (which, again, the Complaint

frames as inactions and omissions) cannot be “separated from the ultimate harm by a

lengthy period of time and intervening forces and actions.” Id. at 282. Vulpe must

plausibly allege SEPTA’s conduct “precipitated or w[as] the catalyst for” his injuries.

Id. at 285. Vulpe has not alleged prior incidents with similar circumstances and has

not plausibly alleged that his electrocution was a “fairly direct” consequence of SEPTA’s

(in)actions.

                                              4

       Finally, Vulpe does not sufficiently allege conduct “so egregious, so outrageous

that it may fairly be said to shock the contemporary conscience.” County of Sacramento

v. Lewis, 523 U.S. 833, 847 (1998). Where, as here, the questioned judgment is

“unhurried,” a state actor shocks the conscience by acting with “deliberate indifference

to a substantial risk of serious harm.” Johnson, 975 F.3d at 401. Although a SEPTA

employee noted the Caboose was a “gathering spot (on, under & around) for homeless”

and expressed concern that individuals could “gain entry into the car” (Compl. ¶ 40),

none of the communications among SEPTA employees pertain to a risk that someone

would climb on the Caboose and touch a catenary and no one other than Vulpe is

alleged to have done so. Vulpe’s allegations are not enough to show SEPTA was

deliberately indifferent to a substantial risk that someone would be electrocuted by

contacting the catenary above the Caboose.

                                              5

       Whether or not a plaintiff seeks leave to amend, a district court considering a




                                              8
        Case 2:20-cv-04709-GJP Document 15 Filed 04/13/21 Page 9 of 10




12(b)(6) motion “must permit a curative amendment unless such an amendment would

be inequitable or futile.” Phillips v. Cnty. of Allegheny, 515 F.3d 224, 245 (3d Cir. 2008)

(citing Alston v. Parker, 363 F.3d 229, 235 (3d Cir. 2004)). Amendment is futile “if the

amended complaint would not survive a motion to dismiss for failure to state a claim

upon which relief could be granted.” Alvin v. Suzuki, 227 F.3d 107, 121 (3d Cir. 2000).

Amending Vulpe’s Section 1983 state-created danger claim would be futile where, going

on four years after litigation over this accident began, his allegations are not sufficient

to meet any of the four elements needed to plead such a claim. (See Pl.’s Resp., ECF 10

at 4). Iqbal, 556 U.S. at 678 (“The plausiblility standard . . . asks for more than a sheer

possibility that a defendant has acted unlawfully.”)

                                             B

       Vulpe also claims his injuries were caused by SEPTA’s negligence. (Compl.

¶¶ 54-74.) SEPTA argues it has sovereign immunity from his negligence claim under

42 Pa. Cons. Stat. § 8521. (Def.’s Mot., ECF 5 at 17.) Vulpe contends the statute’s

vehicle, personal property and/or real estate exceptions allow his claim to proceed. (See

Compl. ¶¶ 56-57; see also 42 Pa. Cons. Stat. § 8522(b)(1) (vehicle exception); id.

§ 8522(b)(3) (personal property exception); id. § 8522(b)(4) (real estate exception).)

       In the event of dismissal of Vulpe’s federal claim, SEPTA asks the Court to

“exercise its discretionary jurisdiction pursuant to 28 U.S.C. § 1367(c)(3)” and dismiss

the negligence claim as well because it “has now been asserted in various forums and

formulations for over three years.” (ECF 5 at 2.) “A district court's decision whether to

exercise [supplemental] jurisdiction after dismissing every claim over which it had

original jurisdiction is purely discretionary.” Carlsbad Tech., Inc. v. HIF Bio, Inc., 556




                                             9
       Case 2:20-cv-04709-GJP Document 15 Filed 04/13/21 Page 10 of 10




U.S. 635, 639 (2009).

      With the federal claim’s dismissal, the Court must decline to extend

supplemental jurisdiction unless considerations of judicial economy, convenience and

fairness require otherwise. Borough of West Mifflin v. Lancaster, 45 F.3d 780, 788 (3d

Cir. 1995). They don’t. The state court can well consider the applicability of the state

statutory exceptions to SEPTA’s immunity. Under the circumstances, the Court

declines to extend its jurisdiction over Vulpe’s negligence claim and remands it to the

Court of Common Pleas for Philadelphia County, where Vulpe has now filed three

lawsuits over this accident. Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 357 (1988)

(“[A] district court has discretion to remand to state court a removed case involving

pendent claims upon a proper determination that retaining jurisdiction over the case

would be inappropriate.”).

      An appropriate Order follows.

                                                BY THE COURT:



                                                  /s/ Gerald J. Pappert
                                                __________________________
                                                GERALD J. PAPPERT, J.




                                           10
